Per Curiam.
These cases appear to have been instituted at the. same time, and to be similar, in all respects, to that of the same appellants v. Cochran, 17 Ind. 516. The decision in that determines these cases. The record, in each case, is so confused, that we are not able to determine, certainly, whether the judgment is within the power of the Court, upon the record presented. It was ordered, etc., that a deed from the appellee to the railroad company, be set aside, etc., and yet, the better opinion would seem to be, from said record, that the parts of the complaint by which that end *290was sought, were dismissed, and a different remedy prayed for.
John W. Pettit and Galvin Gowgill, for the appellants in each case.
John Brownlee, for the appellee in each case.